Case: 10-10225 Document: 00511450834 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-10225
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DONATO SANTAMARIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-169-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Donato Santamaria presents
arguments that he concedes are foreclosed by United States v. London, 568 F.3d
553, 564 (5th Cir. 2009), cert. denied, 131 S. Ct. 631 (2010). The Supreme Court
adopted the position advanced in London. See Abbott v. United States, 131 S. Ct.
18, 23 (2010) (holding that a defendant is subject to a mandatory, consecutive
sentence for a conviction pursuant to 18 U.S.C. § 924(c) even if the defendant
received a higher mandatory minimum on a different count of conviction). The

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10225 Document: 00511450834 Page: 2 Date Filed: 04/19/2011

                                  No. 10-10225

Government’s motion for summary affirmance is GRANTED, its alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                       2